Case 4:20-cv-01736 Document 27-1 Filed on 08/07/20 in TXSD Page 1 of 22   1



    1                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
    2                             HOUSTON DIVISION
    3 ANDREW WILLEY                           )        NO. 4:20-CV-1736
                                              )
    4                                         )
        VS.                                   )         Houston, Texas
    5                                         )         3:53 p.m.
                                              )
    6 HARRIS COUNTY DISTRICT                  )         AUGUST 3, 2020
      ATTORNEY                                )
    7
    8
    9     *******************************************************
  10                                     HEARING

  11                  BEFORE THE HONORABLE LYNN N. HUGHES

  12                     UNITED STATES DISTRICT JUDGE

  13                              VOLUME 1 OF 1

  14
         *******************************************************
  15 APPEARANCES:
  16 FOR THE PLAINTIFF:
  17          Mr. Charles Lewis Gerstein
              Civil Rights Corps
  18          1601 Connecticut Avenue NW
              Suite 800
  19          Washington, DC 20009
              Tel: 202-894-6142
  20          Email: Charlie@civilrights.org
              (TELEPHONIC APPEARANCE)
  21
              Mr. Nathan Alexander Fennell
  22          Texas Fair Defense Project
              314 E. Highland Mall Blvd.
  23          Suite 204
              Austin, Texas 78752
  24          Tel: 512-637-5220
              Email: Nfennell@fairdefense.org
  25          (TELEPHONIC APPEARANCE)

                KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com
Case 4:20-cv-01736 Document 27-1 Filed on 08/07/20 in TXSD Page 2 of 22   2



    1 APPEARANCES: (CONTINUED)
    2 FOR THE DEFENDANT:
    3       Mr. Scott Anthony Durfee
            Ms. Elizabeth Stevens
    4       Harris County District Attorney's Office
            1201 Franklin
    5       6th Floor
            Houston, Texas 77002
    6       Tel: 713-368-9275
            Email: Durfee_scott@dao.hctx.net
    7
        COURT REPORTER:
    8
            Ms. Kathleen K. Miller, CSR, RMR, CRR
    9       515 Rusk, Room 8004
            Houston, Texas 77002
  10        Tel: 713-250-5087
  11 Proceedings recorded by mechanical stenography.
     Transcript produced by computer-assisted transcription.
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

               KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com
       Case 4:20-cv-01736 Document 27-1 Filed on 08/07/20 in TXSD Page 3 of 22    3



            1                         P R O C E E D I N G S
            2                              AUGUST 3, 2020
            3                         * * * * * * * * * * * *
            4                THE COURT: Thank you. Be seated.
03:53:08    5                         All right. Mr. Gerstein.
            6                MR. GERSTEIN: Yes, this is Mr. Gerstein.
            7                THE COURT: Okay. I have Mr. Fennell on a
            8 different phone, and a couple of live bodies.
            9                      Who wants to take the lead for Mr. Willey?
03:53:23   10                MR. GERSTEIN: That will be me, Your Honor.
           11 This is Mr. Gerstein.
           12                THE COURT: All right. Mr. Gerstein, why is
           13 the suit brought in his name rather than the name of his
           14 charity?
03:53:36   15                MR. GERSTEIN: I'm sorry. Your Honor, I did
           16 not hear that.
           17                THE COURT: Why is the suit brought in Willey's
           18 name rather than the name of the charity that he purports
           19 to run?
03:53:51   20                MR. GERSTEIN: Thank you, Your Honor.
           21                      Mr. Willey at the time that he did the
           22 acts complained of in the complaint was doing so in his
           23 private capacity. He is an employee of the nonprofit
           24 organization, but he also maintains a private practice, so
03:54:03   25 this suit seeks to vindicate his individual rights.

                        KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com
       Case 4:20-cv-01736 Document 27-1 Filed on 08/07/20 in TXSD Page 4 of 22   4



            1              THE COURT: All right. So the charity has
            2 nothing to do with this case, then? We're talking about --
            3              MR. GERSTEIN: That is correct.
            4              THE COURT: -- his opportunity. Would it
03:54:15    5 surprise you to learn that the charity has lost its
            6 standing with the IRS?
            7              MR. GERSTEIN: My understanding, Your Honor, is
            8 that the charity is currently engaged in similar conduct,
            9 if that was the question. I did have a little trouble
03:54:30   10 hearing you. I'm sorry.
           11              THE COURT: All right. According to the
           12 charity's own website, it says they lost in, I think it's
           13 2018, and they are in negotiations with the IRS to resume.
           14 Perhaps that's why Mr. Willey is bringing it in his own
03:54:55   15 name.
           16              MR. GERSTEIN: I can represent to the Court
           17 that since the filing of this suit, Mr. Willey has become
           18 chief executive officer of the nonprofit organization, and
           19 it has experienced a significant increase in fundraising
03:55:10   20 over the last four or five months. But at the time he
           21 brought this suit, he was practicing as a private criminal
           22 defense attorney, and that was the purpose of bringing it
           23 in his own name.
           24              THE COURT: What -- so we can eliminate
03:55:35   25 everything in the complaint that alludes to charity and the

                      KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com
       Case 4:20-cv-01736 Document 27-1 Filed on 08/07/20 in TXSD Page 5 of 22   5



            1 downtrodden, and just he's a lawyer who is sending letters
            2 about the quality of representation by existing counsel.
            3 Those are the facts now?
            4               THE CASE MANAGER: Are you going to use the
03:56:04    5 cell phone?
            6               THE COURT: She couldn't make it work. So --
            7               THE CASE MANAGER: Okay.
            8               THE COURT: We are still trying to improve the
            9 phone situation.
03:56:13   10               MR. GERSTEIN: That sounds much better, Your
           11 Honor. If you would like, I can clarify.
           12                     I mean, in his private capacity he was
           13 working entirely on a volunteer basis for the downtrodden.
           14 So I don't think we would want to eliminate those
03:56:27   15 components of the complaint, but the suit is brought in his
           16 own individual name.
           17                     To update the Court on subsequent
           18 developments, though, and to be completely candid, just so
           19 there is no misunderstanding, the nonprofit organization
03:56:39   20 engages or at least prior to the this lawsuit engaged in
           21 similar conduct and would, if Mr. Willey prevails in this
           22 suit, intend to engage in similar conduct in the future,
           23 but --
           24                     (Phone call placed over Court's system.)
03:57:03   25               MR. GERSTEIN: Hello, this is Charles Gerstein.

                       KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com
       Case 4:20-cv-01736 Document 27-1 Filed on 08/07/20 in TXSD Page 6 of 22    6



            1                THE COURT: All right. Can you hear me now?
            2                MR. GERSTEIN: Yes, I can. Thank you.
            3                THE COURT: All right. You're coming over the
            4 main section. Now we have got to get Mr. Fennell.
03:57:19    5                MR. GERSTEIN: Thank you.
            6                THE COURT: All right. You still there?
            7                MR. GERSTEIN: I am. Thank you, Your Honor.
            8                THE COURT: Okay. Now we're going to work
            9 on --
03:57:27   10                THE CASE MANAGER: I can't join more than one
           11 person.
           12                THE COURT: Oh, Mr. Fennell --
           13                MR. FENNELL: Yes, Your Honor.
           14                THE COURT: -- the computer doesn't want you,
03:57:41   15 so, I'm sorry, you will have to stay on the phone, but
           16 Mr. Gerstein is now on the speaker phone.
           17                      All right. Mr. Gerstein, you were going
           18 to explain some more.
           19                      Mr. Gerstein?
03:58:01   20                MR. GERSTEIN: Yes, Your Honor.
           21                THE COURT: You were explaining something.
           22                MR. GERSTEIN: Sure. So to clarify it for the
           23 Court, and I hope I am not repeating something already in
           24 the record, since the filing of this lawsuit Mr. Willey has
03:58:15   25 accepted a position as full-time CEO for the charity. And

                        KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com
       Case 4:20-cv-01736 Document 27-1 Filed on 08/07/20 in TXSD Page 7 of 22   7



            1 in full candor to the Court, so there is no
            2 misunderstanding, although the suit is filed in his
            3 individual capacity, Mr. Willey's charity would intend to
            4 engage in similar conduct if he prevails in this suit. So,
03:58:33    5 although the charity is not a party, it is not that it has
            6 no interest in this litigation either.
            7              THE COURT: All right. But it can't have its
            8 interests represented here.
            9              MR. GERSTEIN: That's correct, Your Honor.
03:58:54   10 Currently it does not. I'm not sure if it made it into
           11 the record and clarify the question the Court asked, when
           12 Mr. Willey was practicing in his private capacity, he was
           13 doing so in a fully volunteer basis on the behalf of those
           14 who could not afford an attorney. So to the extent Your
03:59:11   15 Honor is interested in the distinction between his
           16 charitable private practice, I think for purposes of the
           17 First Amendment case, they are securely similarly situated.
           18              THE COURT: Well, theoretically, there would be
           19 a lot of people who might like to do what Mr. Willey is
03:59:31   20 doing but aren't because of the statute.
           21              MR. GERSTEIN: That is correct, Your Honor.
           22              THE COURT: So you understand the charity says,
           23 the IRS automatically revokes tax exempt status for any
           24 nonprofit organizations missing three consecutive years of
04:00:02   25 tax filings.

                      KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com
       Case 4:20-cv-01736 Document 27-1 Filed on 08/07/20 in TXSD Page 8 of 22   8



            1                     So the problem apparently was not they
            2 didn't have any charity. It was they didn't have any
            3 reports. You know how understanding the IRS is.
            4              MR. GERSTEIN: Yes, Your Honor. I am not aware
04:00:20    5 of any issues with the tax filing for the charity. I can
            6 look into that and submit further briefing, but this is the
            7 first I have heard of it, Your Honor.
            8              THE COURT: So, apparently there are several --
            9 there's Restore Justice Foundation, Pressure Blood Ministry
04:01:11   10 of Reconciliation, Restore Justice Illinois. None of those
           11 is here, right? We just -- we just have Mr. Willey?
           12              MR. GERSTEIN: That is correct. The only
           13 parties before the Court are Mr. Willey and District
           14 Attorney Ogg, Your Honor.
04:01:34   15              THE COURT: How does Mr. Willey report --
           16 support himself?
           17              MR. GERSTEIN: At the time of the filing of
           18 this lawsuit, he maintained private practice of criminal
           19 defense law in Houston and Galveston. Since then, about
04:01:48   20 six weeks ago he became full-time CEO of Restoring Justice,
           21 and I believe that he is going to focus primarily on that
           22 going forward.
           23              THE COURT: Well, I don't understand why I
           24 should enjoin a judge or the District Attorney in the
04:02:48   25 absence of blood on the floor. I don't have the complete

                      KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com
       Case 4:20-cv-01736 Document 27-1 Filed on 08/07/20 in TXSD Page 9 of 22   9



            1 history memorized, but if there is a need to stop the
            2 practice, that can be addressed in short order; but another
            3 month or two or three of delay with that statute having
            4 been in force for some time doesn't seem to me to be
04:03:38    5 irreparable harm. And he is not representing the poor and
            6 downtrodden. He wants to represent them by sending
            7 communications to them about their existing lawyer; is that
            8 correct, Mr. Gerstein?
            9              MR. GERSTEIN: That is correct, Your Honor.
04:04:03   10 And in terms of -- if this is an appropriate time to
           11 respond, please let me know.
           12              THE COURT: No. That's why we gather.
           13              MR. GERSTEIN: Thank you, Your Honor.
           14                     So, under Elrod v. Burns, a delay in -- in
04:04:17   15 the attempt to vindicate his First Amendment right is
           16 treated as irreparable, the same with Oppulant Life Church.
           17 And just as a factual matter, I'll tell the Court, he is
           18 eagerly trying to set up his law practice now in a way that
           19 complies with the law but also vindicates his
04:04:34   20 constitutional rights, and so he did not file a motion for
           21 preliminary injunction just as a matter of course.
           22                     He does seek relief from the Court as
           23 quickly as possible, not withstanding that the statute has
           24 been in force for a while, and that's because he is -- his
04:04:48   25 project is of recent vintage, and cannot continue without a

                      KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com
       Case 4:20-cv-01736 Document 27-1 Filed on 08/07/20 in TXSD Page 10 of 22   10



            1 definitive statement is correct.
            2               THE COURT: Well, I have actually read the
            3 Constitution. While it is not true that I threw a copy of
            4 it at a prosecutor, I did throw it to him. His poor
04:05:19    5 catching may have made it a "to."
            6                     There are different kinds of irreparable
            7 harm, and this needs a thoughtful approach. The -- many of
            8 the State Bar's practices that clearly trenched on the
            9 First Amendment have been prudent over the years. In my
04:06:02   10 case, many, many years.
           11                     But there is a difference from a
           12 competitive disruption of trying the state, really, but in
           13 this case the county's effort to find representation for
           14 the indigent is not intrinsically repressive. And, of
04:06:43   15 course, barratry has applied to people making ten figures
           16 income. It's not a question of whether Mr. Willey wants to
           17 do it for charity or not. Having been in private practice
           18 myself, I did a whole lot of pro bono work that I had not
           19 intended to be pro bono.
04:07:10   20                     And so we need to have some time, briefly,
           21 to make sure we understand the facts, and that is, in part,
           22 the practice under the barratry statute.
           23                     Mr. Durfee, do you want to give us an idea
           24 of what the actual practice is, like how many -- how many
04:08:02   25 barratry cases does Harris County have on its docket?

                      KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com
       Case 4:20-cv-01736 Document 27-1 Filed on 08/07/20 in TXSD Page 11 of 22   11



            1               MR. DURFEE: Your Honor, at the present time I
            2 don't have that statistic. I can tell you from having been
            3 a prosecutor for almost 32 years, that barratry is rare,
            4 but it is -- the barratry prosecutions are rare, but they
04:08:22    5 are enforced. We have had barratry prosecutions in various
            6 contexts. And we have raised this specific issue with the
            7 District Attorney as to whether she wants to waive her
            8 prosecutorial discretion to prosecute these matters, and
            9 she wants to reserve that right as is accorded to her under
04:08:45   10 the Texas Constitution and state law.
           11               THE COURT: Give me an idea of one you
           12 prosecuted in the past, if you have the situation involved
           13 to mind. If you don't, I understand.
           14               MR. DURFEE: I don't have -- I don't have a --
04:09:01   15 I cannot in recent history recall a nonprofit entity
           16 engaged in this particular fact pattern, and that was what
           17 made this case unique was that we don't contest the idea
           18 that a nonprofit can go out and solicit clients to pursue a
           19 mode of expression like the Button case did.
04:09:24   20                     Our concern, obviously, is on the much
           21 narrower issue of can a nonprofit go to somebody who is
           22 currently represented by counsel, and make a run at that
           23 client without doing the courtesy of informing that
           24 client's lawyer that they are doing it?
04:09:43   25                     And that seems to be Mr. Willey's practice

                      KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com
       Case 4:20-cv-01736 Document 27-1 Filed on 08/07/20 in TXSD Page 12 of 22   12



            1 in this situation.
            2                THE COURT: Well, there's indirect competition
            3 for existing clients all the time, as you drive down the
            4 freeway, and say, "Hurt? Guaranteed results." I think
04:10:01    5 they just guarantee you get a result, not any particular
            6 result.
            7                      So, you can't remember a charity. So
            8 we're dealing with routine competition.
            9                MR. DURFEE: No, Your Honor.
04:10:24   10                THE COURT: Mr. Gerstein, has any state
           11 abolished barratry that you know of?
           12                MR. GERSTEIN: I do not know, but I will
           13 represent to the Court that there are only three states
           14 that prohibit the solicitation of represented parties for
04:10:50   15 nonpecuniary gain. They are Alabama, Arkansas, and Rhode
           16 Island. And Texas is the only state that criminalizes
           17 soliciting represented parties for nonpecuniary gain.
           18                THE COURT: What's the difference between doing
           19 it for nothing, and doing it for half price of what the --
04:11:17   20                MR. GERSTEIN: So, according to the Supreme
           21 Court's decision in Ohralik and Primus, the distinction is
           22 between engaging in commercial speech and engaging in core
           23 political speech. At the same time the state's interest in
           24 regulating the practice of barratry for money is far
04:11:35   25 greater than the state's interest in regulating the

                        KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com
       Case 4:20-cv-01736 Document 27-1 Filed on 08/07/20 in TXSD Page 13 of 22   13



            1 practice of barratry for ideological purposes because, you
            2 know, as I am in nonprofit practice myself, and so when I
            3 speak to clients, it's only for the purpose of fulfilling
            4 our mission. But I can see how it would be much more
04:11:50    5 difficult to set aside the client's concerns and various
            6 rules of decorum and practice when, you know, one's own
            7 salary depends on it. I think that's the notion underlying
            8 the Supreme Court's distinction, Your Honor.
            9               THE COURT: The Supreme Court has made several
04:12:12   10 phenomenally erroneous decisions about commercial speech.
           11 There is nothing in my Constitution that says no law except
           12 ones involving business. And so it should be broader --
           13 broadly construed. By the time you list all of the
           14 exceptions that have been allowed, it gets to be a crippled
04:12:40   15 principle, but it's not -- it's not for Mr. Willey, or his
           16 charity, or -- to decide that not doing it for money makes
           17 them special because, obviously, they are -- they're
           18 billing the caring public by advertising and collecting
           19 gifts.
04:13:28   20                     Somebody has to pay for the office, and
           21 the stationery that says "CEO" on it, and all that sort of
           22 thing. And so to draw a distinction between somebody who
           23 is ideologically stirring up trouble between clients and
           24 their counsel, and commercially doing it, seems like a
04:13:54   25 false distinction.

                       KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com
       Case 4:20-cv-01736 Document 27-1 Filed on 08/07/20 in TXSD Page 14 of 22   14



            1               MR. GERSTEIN: Your Honor, two responses to
            2 that. The first is to the extent that Your Honor's view is
            3 that this would be unconstitutional as applied to people
            4 engaging in commercial speech -- (audio interrupted due to
04:14:13    5 technical problems, speech indiscernible.)
            6               THE COURT REPORTER: I can't understand him,
            7 Judge.
            8               MR. GERSTEIN: And under Shapero v. Kentucky
            9 Bar Association, I think it is true that the statute would
04:14:24   10 be unconstitutional as applied to someone doing exactly
           11 what Mr. Willey did for money but in writing. At the same
           12 time, though, the distinction is a matter of existing
           13 Supreme Court law is what it is, and from my perspective,
           14 and Mr. Willey, particularly, wants to fall on the correct
04:14:46   15 side of existing law.
           16               THE COURT: Mr. Fennell, do you have anything
           17 you would like to add?
           18               MR. FENNELL: No, Your Honor. I will -- I
           19 defer to Mr. Gerstein's argument. Thank you.
04:15:04   20               THE COURT: Are you all at the same place?
           21               MR. GERSTEIN: We are not, Your Honor. I am
           22 in --
           23               THE COURT: You're in the high rent district.
           24               MR. GERSTEIN: Yes, Your Honor.
04:15:16   25               THE COURT: Although Austin is trying.

                       KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com
       Case 4:20-cv-01736 Document 27-1 Filed on 08/07/20 in TXSD Page 15 of 22   15



            1               MR. FENNELL: They sure are. They sure think
            2 they're in competition.
            3               THE COURT: Ms. Stevens, you want to add
            4 anything?
04:15:33    5               MS. STEVENS: No, Your Honor.
            6               THE COURT: All right. The first thing I need
            7 from Mr. Willey is more precise factual data about what he
            8 is doing, how he's doing it, and then I need to know some
            9 cases he's done in this system.
04:16:08   10                     Why doesn't Mr. Willey go over -- I'm not
           11 sure how it works in the state system -- and ask one of the
           12 state judges to appoint him at no cost?
           13               MR. GERSTEIN: Your Honor, Mr. Willey is, in
           14 fact, eligible for appointments on the appointed counsel
04:16:30   15 list. And the issue is that people who are already
           16 represented by attorneys carrying caseloads many multiples
           17 in excess of what state standards recommend, the people
           18 whom those people represent don't know that they have a
           19 right to anything other than what they they're receiving.
04:16:49   20 So I think from Mr. Willey's perspective, it wouldn't solve
           21 the problem he is seeking to address.
           22                     But just perhaps at one higher level, it
           23 is not Mr. Willey's burden to show that his political
           24 speech is the best or the most efficient way of addressing
04:17:04   25 a social problem, but rather the state's burden to show

                      KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com
       Case 4:20-cv-01736 Document 27-1 Filed on 08/07/20 in TXSD Page 16 of 22   16



            1 that its restriction on his speech is narrowly tailored to
            2 foreign and compelling interests. So from his perspective,
            3 he has chosen this course of action and he has the right to
            4 engage in it, and would like to avoid being prosecuted for
04:17:23    5 doing so.
            6               THE COURT: Well, at the moment, this seems
            7 like the antisodomy law, and I believe it was in Georgia,
            8 where a deputy sheriff was serving papers on somebody in
            9 the apartment, and happened to see some people doing things
04:17:54   10 that apparently looked like they were violating the law,
           11 and he said nothing then or later. But the people who were
           12 observed filed a peremptory action, and contrary to my
           13 expectations, the Supreme Court took it after the district
           14 judge in Atlanta and the circuit court both said there is
04:18:23   15 no case or controversy here. The DA filed an affidavit
           16 that he had been DA 20 years, and never prosecuted a single
           17 case under the statute, and didn't intend to start now.
           18                     Mr. Willey has not been threatened with
           19 prosecution, other than it is the policy of the Harris
04:18:48   20 County District Attorney to follow the law, and she has
           21 enough business from the six million people or so to not
           22 give her any motive to go look for business.
           23               MR. GERSTEIN: Your Honor, it --
           24               THE COURT: Yes, sir.
04:19:13   25               MR. GERSTEIN: Oh, I'm sorry. Is it --

                      KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com
       Case 4:20-cv-01736 Document 27-1 Filed on 08/07/20 in TXSD Page 17 of 22   17



            1 (Audio interruption.)
            2               THE COURT: It's going crazy, but it's not your
            3 fault.
            4               MR. GERSTEIN: Glad to hear that. So, if -- if
04:19:25    5 the District Attorney represents that she does not intend
            6 to prosecute conduct as described in the complaint, in the
            7 motion for preliminary injunction, this case would be moot,
            8 and we would be two happy people because Mr. Willey would
            9 not fear prosecution.
04:19:38   10                     Unfortunately, unlike the Georgia case
           11 Your Honor was discussing, the District Attorney, as
           12 Mr. Durfee helpfully pointed out, explicitly has not
           13 disclaimed an intention to do that. If she would like to
           14 represent that she did not intend to prosecute Mr. Willey,
04:19:55   15 then, I agree that there is no threat of irreparable harm.
           16               THE COURT: Well, the problem with that is I
           17 don't think it's binding on the District Attorney, and I
           18 don't know that you know, but the district attorneys have
           19 districts by county, but the district attorney is, in fact,
04:20:25   20 a state official, not a county official.
           21                     Apparently, a number of Texas founding
           22 fathers had unfortunate experiences with prosecutors
           23 somewhere in their past, and decided to keep them under
           24 close watch. They also didn't give our Attorney
04:20:50   25 General any prosecutorial authority. They have changed it

                       KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com
       Case 4:20-cv-01736 Document 27-1 Filed on 08/07/20 in TXSD Page 18 of 22   18



            1 for child support and something else.
            2                     Well, get him to do a very precise, brief,
            3 nonlegalistic statement of what he's done, how many cases
            4 he has gotten, how many letters he sent, copies of the
04:21:23    5 letter, or two. I am not doing it off of charity's press
            6 release. I want to know the facts of what he has done, and
            7 did somebody threaten him with prosecution?
            8               MR. GERSTEIN: Your Honor, so two things to
            9 address.
04:21:43   10                     First, in the complaint, we detail exactly
           11 how many people he has contacted on how many occasions. I
           12 am pulling up the paragraph numbers. But he has
           13 communicated with 22 people represented by Mr. Jerome
           14 Godinich. That is Paragraph Number 30 in the complaint.
04:22:00   15 So I think Your Honor's question is addressed by the
           16 complaint. We didn't submit anything from the charity or
           17 press release from the charity.
           18                     So I don't know if that addresses the
           19 concern, but...
04:22:24   20                     I would also ask, Your Honor, if you would
           21 like further briefing, to help me understand what the
           22 relevance of more specific description of conduct would be.
           23 As our understanding of the law is, he has the First
           24 Amendment right, or he doesn't, but from our argument he
04:22:39   25 has the First Amendment right to speak to people under

                      KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com
       Case 4:20-cv-01736 Document 27-1 Filed on 08/07/20 in TXSD Page 19 of 22   19



            1 these circumstances, and there appears to be no dispute
            2 about what those circumstances are. So I think he has
            3 already satisfied the Court's concern for a specific record
            4 on that question.
04:23:07    5               THE COURT: I am a little troubled by
            6 Mr. Willey, being a lone wolf now, is also CEO of a defunct
            7 charity. Not sure it matters except if he is CEO, and he's
            8 -- I'll just -- shall I just assume that any cases he gets
            9 while he's acting alone will be handled through the
04:23:41   10 charity?
           11               MR. GERSTEIN: I don't -- I can't be certain of
           12 that, Your Honor, but I don't know why there would be a
           13 distinction. To my knowledge, the charity is not defunct.
           14 I'm not sure why Your Honor thinks it is, but I can address
04:23:57   15 that in further briefing.
           16                     I am --
           17               THE COURT: Counsel -- counsel, just go on
           18 their website and there is a long explanation about their
           19 tax problems. They lost their standing with the IRS, which
04:24:12   20 is not important, perhaps, to the people doing the work,
           21 but it is to the people funding it.
           22               MR. GERSTEIN: Your Honor, if that's
           23 Restoringjustice.org, I don't see any such notice. There
           24 might be another charity named "Restoring Justice," but to
04:24:32   25 my knowledge the charity where Mr. Willey is CEO is a

                      KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com
       Case 4:20-cv-01736 Document 27-1 Filed on 08/07/20 in TXSD Page 20 of 22   20



            1 Houston based nonprofit serving indigent people with
            2 holistic criminal defense, and it remains in good standing
            3 with the IRS. I am looking at the website right now.
            4               THE COURT: What's the name of it?
04:24:50    5               MR. GERSTEIN: Restoring, R-E-S-T-O-R-I-N-G,
            6 Justice, J-U-S-T-I-C-E dot O-R-G, the website.
            7                     And it appears to be fully tax deductible.
            8 But just to make clear for the record, so the court
            9 reporter gets this, we didn't submit any of this in the
04:25:10   10 record, and do not believe it is relevant to the case, but
           11 I'll read from the website now.
           12                     It reads, "Restoring Justice is a
           13 501(c)(3) nonprofit organization. All donations are tax
           14 deductible to the extent allowed by the law."
04:25:43   15               THE COURT: Well, there is a
           16 Restorejustice.org.
           17               MR. GERSTEIN: Oh, that might be the issue,
           18 Your Honor. I think that is a different organization.
           19               THE COURT: Well, the statement that they are
04:26:01   20 fully deductible to the extent of the law doesn't answer
           21 the question of are they deductible under the extent of the
           22 law which includes an IRS requirement that you file these
           23 annual reports?
           24                     So that's one of those universal phrases.
04:26:27   25               MR. GERSTEIN: Uh-huh. I'll represent to the

                      KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com
       Case 4:20-cv-01736 Document 27-1 Filed on 08/07/20 in TXSD Page 21 of 22   21



            1 Court now I have no reason to think there is any issue with
            2 Restoring Justice's tax filing status, and I don't think it
            3 would be relevant to the issues before the Court if there
            4 was.
04:26:50    5               THE COURT: Well, the things charities do are
            6 not entirely different from what people do, that for-profit
            7 people do. They may be funded slightly differently. And
            8 churches raise their money by donations, too.
            9               MR. GERSTEIN: That is right, Your Honor, but,
04:27:35   10 again, Restoring Justice is not a party before the Court.
           11 I am looking right now at its 2018 990 report, Form 990 to
           12 the IRS. To my knowledge it appears to be in compliance,
           13 just to make sure that is clear for the record. But I
           14 don't -- I can't see what the relevance of that would be.
04:27:51   15                     Mr. Willey is before the Court in his
           16 individual capacity. He has inferred that he intends to
           17 engage in conduct prohibited by the statute but protected
           18 by the First Amendment in the future under existing Supreme
           19 Court law that is quite clear gives Article III
04:28:07   20 jurisdiction to this Court, as defendant concedes.
           21                     I am -- I can speak to Mr. Willey about
           22 whether to supplement to the record, but I can't represent
           23 to the Court right now that Mr. Willey would be willing to
           24 do that.
04:28:36   25               THE COURT: Mr. Durfee, anything?

                      KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com
       Case 4:20-cv-01736 Document 27-1 Filed on 08/07/20 in TXSD Page 22 of 22   22



            1               MR. DURFEE: No, Your Honor. Thank you.
            2               THE COURT: All right. Well, I am going to
            3 take this up. I may have some questions. And, Mr.
            4 Fennell, we will try to get the phones fixed. We have been
04:29:00    5 working on them for three months.
            6               MR. FENNELL: Yes, Your Honor.
            7               THE COURT: Ms. Stevens?
            8               MS. STEVENS: Nothing, Your Honor. Thank you.
            9               THE COURT: All right. Thank you, Counsel.
04:29:17   10               MR. GERSTEIN: Thank you, Your Honor.
           11               THE COURT: You may be excused, too.
           12               MR. DURFEE: Thank you, Judge.
           13 (Concluded at 4:29 p.m.)
           14                  COURT REPORTER'S CERTIFICATE
           15
           16      I, Kathleen K. Miller, certify that the foregoing is a
           17 correct transcript from the record of proceedings in the
           18 above-entitled matter.
           19
           20 DATE: Aug. 5, 2020           /s/        _Kathleen K. Miller
           21                              Kathleen K. M i l l e r, RPR, RMR, CRR
           22
           23
           24
           25

                      KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com
